Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148818 & (98)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148818
                                                                    COA: 304699
                                                                    Washtenaw CC: 10-000618-FC
  STEVEN ADERRICK ODOM a/k/a
  STEVE ODOM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for permission to file a pro se supplement to the
  application for leave to appeal is GRANTED. The application for leave to appeal the
  January 7, 2014 judgment of the Court of Appeals is considered and, it appearing to this
  Court that the case of People v Lockridge (Docket No. 149073) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
         p0721
                                                                               Clerk